 1
 2                                                                   JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   CALVIN HAYDEN,                       ) No. CV 18-1842 AB (FFM)
12                                        )
                            Plaintiff,    ) JUDGMENT
13       v.                               )
                                          )
14   CHIEF DOCTOR MS. DON, et al.,        )
                                          )
15                          Defendants. )
                                          )
16       Pursuant to the Order Accepting Findings, Conclusions and Recommendations of

17   United States Magistrate Judge,

18         IT IS ADJUDGED that this action is dismissed without prejudice.

19
20   DATED: May 22, 2019

21
22                                                   ANDRÉ BIROTTE JR.
                                                    United States District Judge
23
24
25
26
27
28
